Title: From George Washington to Major General Philip Schuyler, 3 April 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge 3d April 1776

I this day receivd your favor of the 27th ultmo with a Letter from General Arnold.

the enemy have quitted this Harbour Last week, we have no Certain account of their destination it is generally thought they are gon to Halifax if this shoud prove true, it is probable, they will attempt to penetrate into Canada, when the Communication by the River St Lawrence is open—by a Late Letter I received from Congress, I have it in Command from them, to detach four Batallions into Canada, as Soon as I shall be of opinion, that the Safety of Newyork, & the eastern Service, will permit—of which I cannot be a proper judge until I have a Certain account, of the place where the enemy have retreated to.
I have dispatchd two Companies of Artillery two 13 Inch mortars, & military Stores, a List of which you have inclosd, to the Army before Quebec in the Last week—& if I can Spare the four Battalions or more, they will go from Newyork to which place the greater part of the troops are gon from hence, I Shall Set out to morrow and will be very happy to See you there after my arrival if you Can be Spared from your present Station, which I am Sensible is a very important one—I have no hopes of procuring the hard money I gave you expectations of—the posessors of it, are not of Late accustomd to a paper Currency, and keep their Gold & Silver Close—Captain Lamb is appointed Second Major in the Regiment of Artillery, Commanded by Colonel Henry Knox, this promotion I thought due to his merit & bravery—I am with great esteem Dear Sir Your most H: & Ob. Sert

Go: Washington

